NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



ERIS BERMUDEZ-GOMEZ,                        )
DOC #073182                                 )
                                            )
              Appellant,                    )
                                            )
v.                                          )         Case No. 2D17-2195
                                            )
STATE OF FLORIDA,                           )
                                            )
              Appellee.                     )
                                            )

Opinion filed April 24, 2019.

Appeal from the Circuit Court for
Pinellas County; William H. Burgess, III,
Judge.

Howard L. Dimmig, II, Public Defender,
and Matthew J. Salvia, Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and C. Suzanne Bechard,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


              Eris Bermudez-Gomez appeals the trial court's order denying his

amended motion to withdraw plea after sentencing. See Fla. R. Crim. P. 3.170(l). We
reverse and remand with directions to dismiss the motion for lack of jurisdiction. See

Gipson v. State, 209 So. 3d 653, 653 (Fla. 2d DCA 2017).

             Reversed and remanded with directions.



SLEET, ROTHSTEIN-YOUAKIM, and ATKINSON, JJ., Concur.




                                          -2-